Case 5:19-cv-00487-DSF-RAO Document 28 Filed 05/26/20 Page 1 of 1 Page ID #:1977



    1
                                                                  JS-6
    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11   TRAVIS A. WARD,                         Case No. ED CV 19-0487 DSF (RAO)
   12                       Petitioner,
   13          v.                               JUDGMENT
   14   JOE A. LIZARRAGA,
   15                       Respondent.
   16

   17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
   18   Recommendations of United States Magistrate Judge,
   19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
   20   is dismissed with prejudice.
   21

   22

   23   Date: May 26, 2020                   ___________________________
                                             Dale S. Fischer
   24
                                             United States District Judge
   25

   26

   27

   28
